Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Drawings:  The Applicant’s remark regarding the Drawing Objection is found persuasive.  Thus, the Drawing Objection is hereby withdrawn.
	35 U.S.C § 103 Rejection:  The Applicant asserted the following (emphasis added):

    PNG
    media_image1.png
    680
    1395
    media_image1.png
    Greyscale

	In response to the above argument: 
	(A)  For the record, the limitations of the second refrigerant supply portion, as recited in the amended claim 1, are newly added limitations added by the Applicant’s 9/21/22 amendment.
	(B)  The Applicant did not, at all, provide any disagreement regarding the rejection based on the Nasano ref regarding the limitations of a refrigerant supply portion, as originally claimed and as addressed in the 6/21/2022 Non-Final Office Action.  This, therefore, implicitly the Applicant agreed with the Examiner’s position for rejecting based on the Nasano ref.
	Nasano does discloses a machine having a refrigerant supply portion [31a-31c] (see figs. 2, 4) that is arranged at a position upper than the first rotation axis and overlapping with the first rotary electric machine in the axial direction and overlapping with the first rotary electric machine in a left-right direction orthogonal to an upper-lower direction and the axial direction, and configured to supply refrigerant to the rotary electric machine.

    PNG
    media_image2.png
    931
    1520
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al (WO2014013333, submitted in IDS, herein ‘Kuwahara’) in view of Nasano (JP 2019146376, submitted in IDS) and Umeda et al (US 5965965, herein ‘Umeda’).
Kuwahara discloses a rotary electric machine unit (fig. 2) comprising: 
a first rotary electric machine [MG1] that has a first rotation axis extending in a horizontal direction, and includes a first rotor [54]  having a substantially annular shape and a first stator [52] including a first stator core having a substantially annular shape surrounding an outer periphery of the first rotor and a first coil mounted on the first stator core; 
a second rotary electric machine [MG2] that has a second rotation axis extending in parallel with the first rotation axis and positioned lower than the first rotation axis, and includes a second rotor [80] having a substantially annular shape and a second stator including a second stator core [78] having a substantially annular shape surrounding an outer periphery of the second rotor and a second coil mounted on the second stator core; 
a first rotation speed detection device [58] that is arranged at a position overlapping with the first rotary electric machine as viewed from an axial direction, and configured to detect a rotation speed of the first rotary electric machine; 
a second rotation speed detection [84] device that is arranged at a position overlapping with the second rotary electric machine as viewed from the axial direction, and configured to detect a rotation speed of the second rotary electric machine; wherein
RE claim 2/1, Kuwahara discloses the rotary electric machine unit rotary electric machine unit, wherein the first rotary electric machine and the second rotary electric machine are arranged so as to partially overlap with each other in the upper-lower direction as viewed from the axial direction (see fig. 2).
RE claim 5/1, Kuwahara discloses the rotary electric machine unit, wherein: the first rotary electric machine is an electric motor configured to output power; and the second rotary electric machine is a generator configured to generates power (see [0020], [0025]).

    PNG
    media_image3.png
    501
    917
    media_image3.png
    Greyscale

Kuwahara discloses the claimed rotary electric machine unit, except for the following:
(A)  A first and a second refrigerant supply portions being arranged at respective positions upper than the respective first and second rotation axes and overlapping with the respective first and second rotary electric machines in the axial direction and overlapping with the respective first and second rotary electric machines in a left-right direction orthogonal to an upper-lower direction and the axial direction, and configured to supply refrigerant to the respective first and second rotary electric machines;
(B) the first stator core includes a first end surface and a second end surface in the axial direction; the first coil includes a plurality of substantially U-shaped first segment conductors, and includes first coil end portions protruding axially outward from the first end surface and the second end surface of the first stator core; each of the first segment conductors includes a pair of leg portions extending in parallel with each other and having a first end portion and a second end portion, and a curved portion connecting the second end portions of the pair of leg portions, and the first end portion of the leg portion is conducted to the first end portion of the leg portion of different first segment conductor; the first coil end portions include a first open-side coil end portion in which the first end portions of the leg portions of the first segment conductor protrude axially outward from the first end surface of the first stator core, and a first close-side coil end portion in which the curved portion of the first segment conductor protrudes axially outward from the second end surface of the first stator core; the second stator core includes a first end surface and a second end surface in the axial direction; the second coil includes a plurality of substantially U-shaped second segment conductors, and includes second coil end portions protruding axially outward from the first end surface and the second end surface of the second stator core; the second segment conductor includes a pair of leg portions extending in parallel with each other and having a first end portion and a second end portion, and a curved portion connecting the second end portions of the pair of leg portions, and the first end portion of the leg portion is conducted to the first end portion of the leg portion of different second segment conductor; the second coil end portions include a second open-side coil end portion in which the first end portions of the leg portions of the first segment conductor protrude axially outward from the first end surface of the second stator core, and a second close-side coil end portion in which the curved portion of the second segment conductor protrudes axially outward from the second end surface of the second stator core; 
(C) the first rotary electric machine and the second rotary electric machine are arranged such that the first open-side coil end portion and the second open-side coil end portion are on one axial end side in the axial direction; and the first rotation speed detection device and the second rotation speed detection device are arranged on the one axial end side of the first rotary electric machine and the second rotary electric machine in the axial direction.
RE the limitations listed in item (A), Nasano teaches a rotary electric machine comprising a refrigerant supply portion [31a-31c] that is arranged at a position upper than the first rotation axis and overlapping with the first rotary electric machine in the axial direction and overlapping with the first rotary electric machine in a left-right direction orthogonal to an upper-lower direction and the axial direction, and configured to supply refrigerant to the first rotary electric machine (see figs. 1-4, 11-12).  

    PNG
    media_image4.png
    931
    1520
    media_image4.png
    Greyscale


Those skilled in the art would understand that the Nasano important teaching concept is, in order to remove generated heat from the machine, the machine is provided with a refrigerant supply portion, for cooling the machine, that is being arranged at a position upper than the machine’s rotation axis and overlapping with the machine in the axial direction and overlapping with the machine in a left-right direction orthogonal to an upper-lower direction and the axial direction.
Furthermore, those skilled in the art would realize that it would be obvious to an artisan to apply the Nasano important teaching concept to configure the Nasano-taught refrigerant supply portion in each of the first and second rotary machines of the Kuwahara rotary electric machine unit comprising the first and second rotary machines because each of the two machines, during operation, generate heat; hence, provide the Nasano-taught refrigerant supply portion in each of the first and second rotary electric machines would provide cooling therein and remove the generated heat that would potentially damage the machines.
 Therefore, by applying the Nasano important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the Kuwahara rotary electric machine unit by providing a first refrigerant supply portion that is arranged at a position upper than the first rotation axis and overlapping with the first rotary electric machine in the axial direction and overlapping with the first rotary electric machine in a left-right direction orthogonal to an upper-lower direction and the axial direction, and configured to supply refrigerant to the first rotary electric machine; and a second refrigerant supply portion that is arranged at a position upper than the second rotation axis and overlapping with the second rotary electric machine in the axial direction and overlapping with the second rotary electric machine in a left-right direction, and configured to supply refrigerant to the second rotary electric machine.  Doing so would provide cooling means to remove generated heat therein each machine of the two machines, in the Kuwahara rotary electric machine unit, in order to prevent any potential thermal damage.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the Nasano-taught refrigerant supply portion by providing the same refrigerant supply portion’s configuration and arrangement in the first and second machines such that in the first and the second machines, the refrigerant supply portions being arranged at respective positions upper than the respective first and second rotation axes and overlapping with the respective first and second rotary electric machines in the axial direction and overlapping with the respective first and second rotary electric machines in a left-right direction orthogonal to an upper-lower direction and the axial direction, and configured to supply refrigerant to the respective first and second rotary electric machines.  Duplicating essential work parts of the machine, as taught by Nasano, involves only routine skill in the art.  (In re St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8).
RE the limitations listed in item (B), Umeda discloses a stator comprising a stator core [232] includes a first end surface and a second end surface in the axial direction, and a coil [238] includes a plurality of substantially U-shaped first segment conductors (see fig. 9), and includes coil end portions protruding axially outward from the first end surface and the second end surface of the first stator core; each of the first segment conductors includes a pair of leg portions extending in parallel with each other and having a first end portion and a second end portion, and a curved portion connecting the second end portions of the pair of leg portions, and the first end portion of the leg portion is conducted to the first end portion of the leg portion of different first segment conductor; the first coil end portions include a first open-side coil end portion in which the first end portions of the leg portions of the first segment conductor protrude axially outward from the first end surface of the first stator core, and a first close-side coil end portion in which the curved portion of the first segment conductor protrudes axially outward from the second end surface of the first stator core.

    PNG
    media_image5.png
    567
    799
    media_image5.png
    Greyscale

 Thus, by applying the Umeda important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine unit by providing each of the first and second stator with a plurality of substantially U-shaped first segment conductors, and includes first coil end portions protruding axially outward from the first end surface and the second end surface of the first stator core; each of the first segment conductors includes a pair of leg portions extending in parallel with each other and having a first end portion and a second end portion, and a curved portion connecting the second end portions of the pair of leg portions, and the first end portion of the leg portion is conducted to the first end portion of the leg portion of different first segment conductor; the first coil end portions include a first open-side coil end portion in which the first end portions of the leg portions of the first segment conductor protrude axially outward from the first end surface of the first stator core, and a first close-side coil end portion in which the curved portion of the first segment conductor protrudes axially outward from the second end surface of the first stator core.  Doing so would provide an improved stator with enhance cooling circulation to remove generated heat therein.
RE the limitations listed in item (C), owing to the Kuwahara disclosed rotary electric machine unit (fig. 2) comprising: the first and second rotary electric machine [MG1, MG2], each has stator with windings, a rotor, and a rotation speed detection device that is arranged at a position overlapping with the first rotary electric machine as viewed from an axial direction, and configured to detect a rotation speed of the first rotary electric machine.  Moreover, Umeda discloses a stator comprising a stator core [232] includes a first end surface and a second end surface in the axial direction, and a coil [238] includes a plurality of substantially U-shaped first segment conductors (see fig. 9) with open-side coil end portions.  
RE claim 3/1, owing to the Kuwahara disclosed rotary electric machine unit (fig. 2) comprising: the first and second rotary electric machine [MG1, MG2], having respective stators with respective coil end portions overlap with one another in the left-right direction as viewed from the axial direction.
Therefore, by applying the Umeda important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine unit by re-arranging the rotation speed detection devices of the two prior art machines on the one axial end side of the first rotary electric machine and the second rotary electric machine in the axial direction, wherein the first and second rotary electric machine having respective stators with respective coil end portions overlap with one another in the left-right direction as viewed from the axial direction.  Doing so would enable cooling for the rotation speed detection devices; furthermore, it has been held that rearranging parts (i.e. re-arranging the prior art rotation speed detection devices) of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70).
RE claim 4/1, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine unit by re-arranging the two prior art machines wherein the second rotary electric machine is arranged such that the second rotation axis does not overlap with the first rotary electric machine in the left-right direction as viewed from the axial direction.  Doing so would be a matter of obvious engineering design choices based on various factors, one of which is the overall size/shape of the machine unit, as a whole structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834